DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-9, 11, 16 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Hamer et al., (US 2016/0012589) which teaches a method for automatic spatial calibration of a network of cameras and Kroeger, (US Patent No. 10,298,910) which teaches calibrating sensors mounted on a vehicle using points in a first and second image. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 including: an image calibrating method applied to a monitoring camera system having a first monitoring camera and a second monitoring camera, a first monitoring image acquired by the first monitoring camera being partly overlapped with a second monitoring image acquired by the second monitoring camera, the image calibrating method comprising: 
detecting a plurality of first marking points about a target object within the first monitoring image and a plurality of second marking points about the target object within the second monitoring image; 
computing a first trace formed by the plurality of first marking points and a second trace formed by the plurality of second marking points; 
setting a plurality of first estimating points on a stretching section of the first trace within the second monitoring image; 

utilizing at least one of assembly of the plurality of first marking points and the plurality of second estimating points and assembly of the plurality of first estimating points and the plurality of second marking points to compute a shift between the first monitoring image and the second monitoring image; 
wherein the first trace and the second trace are straight lines, or curves with a curvature conforming to a specific condition; claim 21 including an image calibrating method applied to a monitoring camera system having a first monitoring camera and a second monitoring camera, a first monitoring image acquired by the first monitoring camera being partly overlapped with a second monitoring image acquired by the second monitoring camera, the image calibrating method comprising: 
detecting a plurality of first marking points about a target object within the first monitoring image and a plurality of second marking points about the target object within the second monitoring image; 
computing a first trace formed by the plurality of first marking points and a second trace formed by the plurality of second marking points; 
setting a plurality of first estimating points on a stretching section of the first trace within the second monitoring image; 
setting a plurality of second estimating points on a stretching section of the second trace within the first monitoring image; and 
utilizing at least one of assembly of the plurality of first marking points and the plurality of second estimating points and assembly of the plurality of first estimating points and the wherein the shift is computed via the plurality of first marking points adjusted by a first weighting and the plurality of second estimating points adjusted by a second weighting, and the first weighting is greater than or equal to the second weighting; and the underlined limitations of claim 27 and the system of claim 11 to carry out this image calibrating method applied to a monitoring camera system having a first monitoring camera and a second monitoring camera, a first monitoring image acquired by the first monitoring camera being partly overlapped with a second monitoring image acquired by the second monitoring camera, the image calibrating method comprising: 
detecting a plurality of first marking points about a target object within the first monitoring image and a plurality of second marking points about the target object within the second monitoring image; 
computing a first trace formed by the plurality of first marking points and a second trace formed by the plurality of second marking points; 
setting a plurality of first estimating points on a stretching section of the first trace within the second monitoring image; 
setting a plurality of second estimating points on a stretching section of the second trace within the first monitoring image; and 
utilizing at least one of assembly of the plurality of first marking points and the plurality of second estimating points and assembly of the plurality of first estimating points and the plurality of second marking points to compute a shift between the first monitoring image and the second monitoring image;
wherein at least one first marking point selected from the plurality of first marking points and at least one second estimating point selected from the plurality of second estimating points are utilized to compute the shift. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MARNIE A MATT/            Primary Examiner, Art Unit 2485